Citation Nr: 0010096	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for viral 
pericarditis, mitral valve prolapse, and hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for lumbosacral 
strain.

4.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.

5.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


REMAND

The evidence of record indicates that the RO scheduled the 
veteran to undergo several VA examinations in reference to 
his increased evaluation claims.  It is noted in the record 
that the veteran failed to report.  There is no indication in 
the file concerning the address to which the notice had been 
sent and no indication that any notice sent had been returned 
as undeliverable.  In a June 1998 notification letter to the 
veteran of the denial of his claims, the RO did not inform 
him of his failure to report for the scheduled VA 
examinations.  In addition, the veteran has not offered any 
explanation for his failure to report for a VA examination, 
nor has he expressed a willingness to report for an 
examination.

Pursuant to 38 C.F.R. § 3.655 (1999), when entitlement to an 
increased evaluation cannot be established without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with his claim for an increased rating, the claim 
shall be denied.

As noted, the current record contains no a copy of the 
notification letter informing the veteran of the scheduled 
examinations.  Furthermore, there is no indication in the 
file that the RO informed the veteran of the procedural 
consequences for his failure to appear, under the provisions 
of 38 C.F.R. § 3.655 (1999).  It does not appear that the RO 
has considered the veteran's claim in light of 38 C.F.R. § 
3.655 (1999).  Prior to its making a decision on the issues 
of entitlement to increased evaluations, the RO must review 
the claim in light of 38 C.F.R. § 3.655 (1999).  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Prior to such review, the 
RO should re-schedule the veteran for the proper 
examinations, and inform him of the possible consequences 
under 38 C.F.R. § 3.655 (1999) if he fails to report for 
these examinations.  

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  The RO should again schedule the 
veteran for all applicable examinations 
in conjunction with his increased 
evaluation claims, to determine the 
current nature and extent of his 
conditions.   The veteran should be 
notified of these examinations and 
informed that failing to report for them 
will result in a denial of his claims 
pursuant to 38 C.F.R. § 3.655 (1999).  He 
should be notified of his obligation to 
show good cause for failing to report for 
any examinations scheduled, if such 
becomes necessary.  A copy of this 
notification must be associated with the 
claims file.  

2.  If such examinations are ultimately 
conducted, it is requested that all 
special studies and tests should be 
undertaken if found to be medically 
necessary.  The claims folder should be 
made available to the examiners prior to 
the examinations, and the examiners 
should express complete rationale for all 
opinions and conclusions reached.  

3.  If these examinations are ultimately 
not accomplished, the RO should make a 
determination for the record as to 
whether the veteran's claims should be 
denied under the provisions of 38 C.F.R. 
§ 3.655 (1999).  If that decision is 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time to respond.

4.  If these examinations are 
accomplished, the RO should again review 
the evidence and consider whether 
increased evaluations may be assigned, 
considering all applicable laws and 
regulations.  If this decision is adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
appropriate time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the appellant unless he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

